UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHARNITA PROCTOR,
Plaintiff,

V- Civil Action No. 17-196() (CKK)
CAPITAL ONE, N.A., et af.,

Defend ants.

 

 

REDACTED MEMORANDUM OPINIONl
(Augnst 15, 2018)

In its Minute Order of May 17, 2018, the Court instructed Plaintiff Charnita Proctor and
Defendants Capital One, N.A. and Capital One Auto Finance, Inc. (collectively, “Capital One”) to
file a Joint Status Report by May 22, 2018, “that identifies each party’s position as to the status of
efforts to finalize and execute their settlement doeuments.” These parties were to submit their
respective proposed versions of the settlement agreement if they had not yet agreed to and executed
a single version by the deadline for the Joint Status Report. ld.

In response, for the third time during the month of May 2018, the Court received something
less than a_join.t submission from the parties See Min. Order of May 17, 2018 (observing first two
instances). On May 22, 2018, the deadline for the latest Joint Status Repoit, Capital One submitted
under seal its own [48-1] Sealed Status Repolt (“Capital One’s Status Report”), together with its
proposed version of the settlement agreement and another version identifying Plaintiff’s proposed
edits thereto. On May 29, 20l8, Without explanation for the delay, Plaintiff submitted her own

{49] Status Report and/or Alnendlnent to Capital One’s Status Report (“Plailitist Status

 

1 The revised case caption on this Memorandum Opinion reflects the voluntary dismissal of
Defendants Liberty Mutual Auto And Home Services, LLC and Li'oerty Mutual Group, Stipulation
of Voluntary Disrnissal Pursuant to F.R.C.P. Rule 4l(a)(l)(A)(ii), ECF No. 46.

Report”).2 The parties’ unilateral submissions have rendered this case difficult to administer.3

In any event, the parties’ latest submissions narrow the scope of the remaining dispute to
one issue. To clear away the underbrush, the Court begins by noting two other points that
ultimately either are non-issues or can be easily resolved

First, Plaintiff`s latest proposed agreement would exclude certain language in Capital
One s version about _ []Proposed Confidential Settlement Agieement and
Release of Claims, ECF No. 48-3, 11 3 (“Pl.’s Proposed Agreement”). Capital One objects on the
grounds that Plaintiff had not previously challenged this language, and furthermore that Capital
One has substantive concerns about such an omission See Capital One’s Status Report at 4.
Plaintiff"s subsequent Status Report indicated that “[a]s for _ the Plaintiff”s
[sic] believes there was no meeting of the mind. However, for sake of narrowing the issues to the
most important issue, the Plaintiff agrees to adopt the proposed language included in Capital One’s
draft.” Pl.’s Status Report at l. In the next paragraph of her Status Report, she discusses the scope
of the release, presumably the issue she considers most important Plaintiff’s Status Report does
not expressly address _~
But she had not challenged _ in the latest proposed settlement agreement,

presumably because Capital One had already omitted - in keeping vvith the

Court’s April 3, 2018, decision See Capital One’s Status Report at 3 (referring in two places to

 

2 The Clerk of Court has sealed Plaintift`s [49] filing on the docket

3 The Court finds that it is not appropriate to consider these dueling unilateral Status Repoits under
the standard for a motion for summary judgmentl See Pl.’s Status Report at 4 (claiming that “the
paities’ dispute of the settlement agreement is outside of the Plaintiff"s Complaint,” and
accordingly triggers evaluation of a motion for summary judgment). Rather, the Court shall
continue to solicit further information in order to assess whether the parties have reached
agreement to settle allegations that arc contained within the Complaint, and any other allegations
that Plaintiff intends to raise regarding the loan at issue in that Complaint.

2

revisions to paragraph 4 to exclude _, but evidently intending instead in one of those
places to refer to paragraph 3, where Capital One omitted the other _). Because the
Court finds no other way to interpret Plaintiff`s _, and because she does not otherwise
refer to _, the Court understands that Plaintiff is dropping her objection to -
_, for the sake of the “inost important issue," the scope of her release of claims The
Court shall address that scope beiow.

Before turning to the release, the Court addresses the second point that can be easily
resolved The parties dispute the appropriate effective date of the settlement agreement Plaintiff
says it should be November 8, 2017, while Capital One tries to change it to a date in May 2018,
because that is when Capital One submitted the latest proposed settlement agreement and expected
then to execute the agreement lt is clear, however, that this dispute is a proxy for their core
disagreement as to the scope of Plaintiff" s release of claims The effective date itself is not difficult
` to identify, particularly when the Court refers precisely to the relevant language: the date that the
parties “_” the agreement {Proposed] Coniidential Settlernent Agreement and Release
of Claims, ECF No. 48~2 (“Capital One’s Proposed Agreement”), at l. The Court has already
found that “Ms. Proctor and Capital One agreed to a settlement agreement that does not include
_ and contains a release only as to the car loan expressly at issue in this litigation and
in the settlement agreement.” Am. Unredacted Mem. Op., ECF No. 38, at 4~5. Because they
already agreed, the effective date of the settlement agreement, i.e., the date that they “-”
it, must be the date upon which they reached agreement That date was November 8, 2017, as both
parties have urged at different points in this litigation See Capital One, N.A. and Capital One
Auto Finance, Inc.’s Sealed Mem. in Supp. of Their l\/lot. to Ent`orce Settlenient, ECF No. 42, at l

(“From late October to mid-November of2017, Plaintiff and counsel for Capital One engaged in

settlement discussions, which ultimately led to a final and binding settlement agreement on
November 8, 2017 . . . .”); Pl.’s Status Report at 3 (“As for the effective date of the Agreement, it
is undisputed that the oral agreement was entered into on Novernber 8, 2017.”). The date that they
execute the agreement, if at all, will of necessity be later than the date that the Court has already
found that they entered into it.

The Court turns now to the lingering dispute regarding the scope of Plaintiff’s release of
claims. Capital One’s initial proposed settlement docuinent, drafted after the parties agreed orally
on November 8, 2017, included a release that the Court found to be broader than the parties had
oraliy agreed to. See Am. Unredacted Mem. Op., ECF No. 38, at 3~4. The Court accordingly
instructed the parties to revise the agreement to release claims only as to “the car loan expressly at

issue.” Id. at 4-5. Capital One’s latest proposed language would seem to effect that instruction:

Pleintiffweuld esree, infer alia te “_

_” Capital One’s Proposed Agreement 11 5. As it was in the previous iteration

of the proposed agreement, the “-” is defined as a specific auto loan from Capital One in May
2010. Id. at 1. The “_” is again defined as the suit first filed in Superior Court, and later
removed to this Couit, in which Plaintiff raised various claims “_
-” ]d. Plaintiff has not challenged the definitions of these terms. The Court remains
convinced that this case concerns only the specific auto loan that the proposed agreement
references and that this Court addressed in its April 3, 2018, decision See Am. Unredacted l\/lem.
Op., ECF No. 38, at 3-4.

Plaintiff objects to Capital One’s proposed release based on at least one, perhaps two,

grounds First, she argues that she never intended to release any future claims she may have

regarding this specific auto loan. See Pl.’s Status Report at 2-3. Second, she raises one or more
additional loans about which she may one day seek to litigate See id. at 3 n.l (“Plaintiff objected
[previously] to future claims of any loan, including the subject loan and present claims regarding
other loans Defendants’ draft only seeks to Waive future claims, end not claims _]§"om other
accounts.” (emphasis added)).4 A look at Plaintiff" s previous filing on this issue confirms that she
was objecting not just to waiving claims related to credit cards, as the Court addressed in its April
3, 20l8, decision, but also, separately and ambiguously, to waiver of “any future claims against
the Capital One defendants.” Pl.’s Opp’n to Capital One’s l\/lot. to Enforce Settlement Agreement,
ECF No. 26, at 2 (stating elsewhere an objection to waiver of “claims of future violations”).
Plaintiff did not elaborate whether she was objecting to a release of future claims as to the 2010
loan, any other loan, or some other relationship between her and Capital One aside from the credit

cards. At any rate, in light of these objections, Plaintiff proposes a more limited release: She Would

agree infer alia fe “_
_” Pl.’e Prei)esed Asreemenr t 5.

Plaintiff" s proposed language is problematic insofar as it would appear to accomplish nothing more
than voluntary dismissal with prejudice of this lawsuit, which she already agrees to elsewhere in
the proposed agreement Id. 11 2.

The Court would assume that settlement between Plaintiff and Capital One in this lawsuit
would cover the 2010 auto loan at issue, and any future claims as to that loan. lt is unclear from
the way that Plaintiff raises her objection Whether she would want to bring another lawsuit related

only to other claims regarding the 2010 auto loan, or whether she would pursue separate claims as

 

4 The Court notes that Plaintiff refers in her declaration to another auto loan, one that originated in
2015 rather than 2010. Decl. of Charnita Proctor, ECF No. 49»1, 1[ 29.

5

to any other loan. Any claims regarding another loan are beyond the scope of this lawsuit, and
accordingly beyond the scope of any valid settlement agreement

The parties must clarify their intent before the Court can proceed By AUGUST 22, 2018,
the parties shall submit a Joint Status Report. The purpose of submitting the report jointly is to
ensure that the parties know what each other will claim and can adjust accordingly their
representations within the joint document In light of the series of non-compliant reports, the Court
shall, on motion or sua sponte, consider the propriety of sanctions against the evidently offending
party if this report is not submitted jointly.

The loint Status Report shall identify 1) whether Plaintiff has any other claims as to the
20l0 auto loan that are not presently raised in this lawsuit, 2) whether she intended to agree orally
on November 8, 2017, to release any such claims, and 3) Defendant’s understanding of Plaintiff" s
position as to any other claims regarding the 2010 auto loan. Plaintiff shall include a sworn
declaration stating whether, as of November 8, 2017, she intended to release any other claims she
would have as to the 2010 auto loan.

If Plaintiff does have other claims regarding the 2010 auto loan, then the parties’ Joint
Status Report also shall address the parties’ respective views as to l) whether the settlement
agreement is beset by a fatal flaw, insofar as the parties had differing intentions as to scope, 2)
whether Plaintiff should be permitted to amend her Complaint to address such other claims
regarding the 2010 auto loan, and 3) whether this case should proceed in some other fashion

An appropriate Order accompanies this l\/lemorandum Opinion.

Dated: August l5, 2018

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge